DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-6, filed on 8/3/2020, are pending in this office action.


Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
5.	Initialed and dated copy of Applicant's IDS form 1449, filed 10/5/2020, is attached to the instant Office action.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bukowski (US Publication 2021/0133218 A1) in view of Wang et al. (US Publication 2019/0258737 A1)
As per claim 1, Bukowski teaches A method for creating a localization map, comprising the following steps: (see Abstract)
receiving environmental data values which represent an environment of at least one vehicle; (paragraphs 0062, 0064, 0065, 0068, vehicle data is received, including sensor data for environmental data external to vehicle, and machine learned model data that includes field collected data, as well as uncertainty data for entities detected by sensors)

creating a plurality of partial maps, based on the at least two separate data records; (paragraph 0044, 0046, 0047, sensor data and uncertainty data are incorporated to generate separate map data models, to generate unique entity map models)
creating the localization map, based on the plurality of partial maps, (paragraphs 0048, 0068, 0120, 0133, vehicle map models and separate uncertainty models are combined to provide a local map representation, the local map associated with different layers)
and making the localization map available. (paragraph 0056, 0144, a local map containing vehicle map service data and uncertainty data is presented)
Bukowski does not explicitly indicate depending upon a consistency check of the plurality of partial maps.
Wang teaches depending upon a consistency check of the plurality of partial maps. (paragraphs 0031, 0070, locally obtained sensor datasets are utilized to provide verification of received global map data).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Bukowski’s method of generating a local map incorporating vehicle map data models and uncertainty data models with Wang’s ability 
As per claim 2, Bukowski teaches the dividing is carried out as a function of at least one division criterion, the at least one division criterion being selected as a function of environmental properties of a surrounding area. (paragraph 0035, 0164, 0182, base entities divided into groups based on unique entities and hypothesized entities)
As per claim 3, Bukowski teaches the at least one division criterion is selected as a function of a weighting of the environmental properties, the weighting being based on predetermined criteria and/or on a machine learning approach. (paragraphs 0042, 017, 0172, hypothesis based on weights)
As per claim 4, Bukowski and Wang are taught as per claim 1 above. Wang additionally teaches the consistency check is carried out using a similarity metric and an identification, based on the similarity metric, and minimization of an effect of mapping errors. (paragraph 0070, verification based on same or similar event or data)

As per claim 5, Bukowski teaches An arithmetic logic unit configured to create a localization map, the arithmetic logic unit configured to: (see Abstract)
receive environmental data values which represent an environment of at least one vehicle; (paragraphs 0062, 0064, 0065, 0068, vehicle data is received, including 
divide the environmental data values into at least two separate data records; (paragraphs 0032, 0033, 0035, received data containing entities are separated into uncertainty data and map data, paragraphs 0164, 0182, received data containing entities divided into two groups, and paragraphs 0080, 0085, different data associated with separate layers of data)
create a plurality of partial maps, based on the at least two separate data records; (paragraph 0044, 0046, 0047, sensor data and uncertainty data are incorporated to generate separate map data models, to generate unique entity map models)
create the localization map, based on the plurality of partial maps, (paragraphs 0048, 0068, 0120, 0133, vehicle map models and separate uncertainty models are combined to provide a local map representation, the local map associated with different layers)
and make the localization map available. (paragraph 0056, 0144, a local map containing vehicle map service data and uncertainty data is presented)
Bukowski does not explicitly indicate depending upon a consistency check of the plurality of partial maps.
Wang teaches depending upon a consistency check of the plurality of partial maps. (paragraphs 0031, 0070, locally obtained sensor datasets are utilized to provide verification of received global map data).



As per claim 6, Bukowski teaches A non-transitory machine-readable storage medium on which is stored a computer program for creating a localization map, the computer program, when executed by a computer, causing the computer to perform the following steps: (see Abstract)
receiving environmental data values which represent an environment of at least one vehicle; (paragraphs 0062, 0064, 0065, 0068, vehicle data is received, including sensor data for environmental data external to vehicle, and machine learned model data that includes field collected data, as well as uncertainty data for entities detected by sensors)
dividing the environmental data values into at least two separate data records; (paragraphs 0032, 0033, 0035, received data containing entities are separated into uncertainty data and map data, paragraphs 0164, 0182, received data containing entities divided into two groups, and paragraphs 0080, 0085, different data associated with separate layers of data)

creating the localization map, based on the plurality of partial maps, (paragraphs 0048, 0068, 0120, 0133, vehicle map models and separate uncertainty models are combined to provide a local map representation, the local map associated with different layers)
and making the localization map available. (paragraph 0056, 0144, a local map containing vehicle map service data and uncertainty data is presented)
Bukowski does not explicitly indicate depending upon a consistency check of the plurality of partial maps.
Wang teaches depending upon a consistency check of the plurality of partial maps. (paragraphs 0031, 0070, locally obtained sensor datasets are utilized to provide verification of received global map data).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Bukowski’s method of generating a local map incorporating vehicle map data models and uncertainty data models with Wang’s ability to provide verification of global map data based on locally obtained sensor data for mapping. This gives the user the ability to provide verification and error correction of received map data based on vehicle sensor data. The motivation for doing so would be to reduce the reception of inaccurate data when dynamically generating maps (paragraph 0001).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McGavran (US Publication 2020/0166363 A1)
Moustafa (US Publication 2019/0244517 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168